DETAILED ACTION
This office action is in response to the communication received on 05/31/2022 concerning application no. 16/471,022 filed on 06/19/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection of claims 1, 11, and 13’s recitation of “maximum likelihood”, Applicant noted that the term is supported in the specification and stated that it referred the highest likelihood and not a confirmation. Due to this, Applicant argued the rejection be withdrawn.
Examiner disagrees. Examiner notes that the rejection of “maximum likelihood” is regarding lack of clarity and not regarding support in the specification. The element in the claims states “maximum likelihood sampling scheme” and “maximum likelihood reconstruction”. Nothing in the claims establishes at what point the likelihood is maximized. One interpretation is that the highest likelihood during an imaging session. Another interpretation is when the region of likelihood is imaged. In their current form, nothing in the claim clarifies what likelihood is maximum. Furthermore, Examiner notes the lack of clarity on how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map, which is fixed in time. Given that maps are fixed in time, it is unclear how there can be a maximized likelihood.
	Examiner maintains the rejection.
	Note: Regarding the “rest and relaxation” and “onset of the rest and relaxation”, Examiner notes that the arguments were not persuasive as they recited specification sections that were not present in the filed claims. However, upon further reconsideration, Examiner has withdrawn the rejections on the claim elements.

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Weingartner does not teach the amended claim element and that it teaches fully sampling the central region and randomly under-sampling the outer regions. Furthermore, regarding Venkatesan, Applicant argues that there is no teaching that the reconstruction is done on each magnetic resonance data.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Weingartner, the claims recite “wherein the portion of the magnetic resonance data undersamples k-space according to a maximum…intermediate images”. That is, only a portion of the magnetic resonance data needs to be undersampled. Weingartner teaches this as the outer regions are undersampled. Furthermore, the performance of undersampling itself results in an operation where sufficient points is not present. Weingartner teaches the amended the claim element. Regarding Venkatesan, paragraph 4 of the “Theory” section teaches that the transformation for the images is done on each pixel. Abstract teaches that multiple images are collected.
	Examiner maintains the rejection.

Drawings
The drawings were received on 05/31/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 19 and 26, recite “maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made. NOTE: Claim 2 recites the maximum likelihood.
Lines 20, recite “sufficient points”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “sufficient” number of points in k-space. While the claim element is stating that sufficient points are not needed, the claim does not establish any limitation or reference to what amount of points is “sufficient”.
For purposes of examination, the Office is considering any under-sampling to be a functioning without a sufficient number of points.
Lines 20-21, recites “intermediate images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art that the images are intermediate with respect to. One interpretation is that they are intermediate with respect to a start and end image. Another interpretation is that an intermediate image is an image that is between certain points of the heart phase of the subject.
For purposes of examination, the Office is considering the intermediate images to be between a start and end image.

Claim 11 is indefinite for the following reasons:
Lines 18 and 25, recite “maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made. NOTE: Claim 12 recites the maximum likelihood.
Lines 19-20, recite “sufficient points”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “sufficient” number of points in k-space. While the claim element is stating that sufficient points are not needed, the claim does not establish any limitation or reference to what amount of points is “sufficient”.
For purposes of examination, the Office is considering any under-sampling to be a functioning without a sufficient number of points.
Lines 20, recites “intermediate images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art that the images are intermediate with respect to. One interpretation is that they are intermediate with respect to a start and end image. Another interpretation is that an intermediate image is an image that is between certain points of the heart phase of the subject.
For purposes of examination, the Office is considering the intermediate images to be between a start and end image.

Claim 13 is indefinite for the following reasons:
Lines 15, recite “maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made. NOTE: Claim 15 recites the maximum likelihood.
Lines 15-16, recite “sufficient points”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “sufficient” number of points in k-space. While the claim element is stating that sufficient points are not needed, the claim does not establish any limitation or reference to what amount of points is “sufficient”.
For purposes of examination, the Office is considering any under-sampling to be a functioning without a sufficient number of points.
Lines 16, recites “intermediate images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art that the images are intermediate with respect to. One interpretation is that they are intermediate with respect to a start and end image. Another interpretation is that an intermediate image is an image that is between certain points of the heart phase of the subject.
For purposes of examination, the Office is considering the intermediate images to be between a start and end image.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17, recites “The method of claim 15, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest” in it’s entirety. Claim 15, which claim 17 depends upon, recites “wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest”. Claim 17 is therefore in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602).

Regarding claim 1, Weingartner teaches a magnetic resonance imaging system for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein the magnetic resonance imaging system comprises:
a non-transitory computer readable memory for storing machine executable instructions and pulse sequence commands (Combination of workstations 102 and 142 and MRI. A memory is inherently present to execute computation commands for imaging), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within the region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), and for acquiring portions of the magnetic resonance data as discrete units during a rest and relaxation interval of a heart phase of the subject (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete1. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat);
a processor (Combination of workstations 102 and 142 and MRI. A processor is inherently present to execute computation commands for imaging) for controlling the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to repeatedly:
receive an ECG signal descriptive of the heart phase of the subject (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
detect an onset of the rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
acquire a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling the magnetic resonance imaging system with the pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the portion of the magnetic resonance data undersamples k-space according to a maximum likelihood sampling scheme where it is not necessary to acquire sufficient points in k-space to generate intermediate images (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Fig. 2b shows that this is applied onto the images 216 and the image 2 is shown to be between the images 1 and 3. Paragraph 0048 teaches that this sampling scheme allows for patient and anatomy specific sparsifying transforms from being generated from a central k-space low resolution data that is then refined. Furthermore, paragraph 0047 teaches that this is a fitting process. It is well known that fitting is a statistical approach that allows for information extraction and interpretation with a plurality of discrete points2.); 
determine an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k-space are sampled inconsistently and/or non-uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
However, Weingartner is silent regarding a magnetic resonance imaging system,
calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a magnetic resonance imaging system,
calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle and performed for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse. Paragraph 4 of the “Theory” section teaches that the transformation for the images is done on each pixel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of the calculation of a T1 map based on a maximum likelihood. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion. 

Regarding claim 2, modified Weingartner teaches the magnetic resonance imaging system in claim 1, as discussed above.
	However, Weingartner is silent regarding a system, wherein the maximum likelihood reconstruction is formulated as an optimization problem.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a system, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 2 of the “Choice of Flip-Angles and Numerical Robustness” section teaches that the optimal angle can be determined and implemented).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of obtaining a maximum likelihood with an optimization problem. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion.

Regarding claim 3, modified Weingartner teaches the magnetic resonance imaging system in claim 2, as discussed above.
	However, Weingartner is silent regarding a system, wherein the optimization problem compares the magnetic resonance data to a data model.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a system, wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of an optimization problem that depends on a T1 map and spin density. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion.

Regarding claim 9, modified Weingartner teaches the magnetic resonance imaging system in claim 1, as discussed above.
	Weingartner further teaches a system, wherein the T1 map is calculated using an inversion recovery magnetic resonance imaging protocol (Paragraph 0066 and paragraph 0069 teach the use of MOLLI protocol in imaging. Abstract teaches a T1 map is generated).

Regarding claim 10, modified Weingartner teaches the magnetic resonance imaging system in claim 1, as discussed above.
	Weingartner further teaches a system, wherein the magnetic resonance imaging system further comprises an ECG system for providing the ECG signal (Paragraph 0036 teaches that the physiological acquisition controller 130 can use an ECG signal and scan patient heartbeat).

Regarding claim 11, Weingartner teaches a non-transitory computer readable medium storing machine executable instructions (Combination of workstations 102 and 142 and MRI. A memory and processor is inherently present to execute computation commands for imaging) for execution by a processor controlling a magnetic resonance imaging system configured for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein execution of the machine executable instructions causes the processor to repeatedly:
receive an ECG signal descriptive of a heart phase of the subject (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
detect an onset of a rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
acquire a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling the magnetic resonance imaging system with pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within the region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), wherein the pulse sequence commands are configured for acquiring the portion of the magnetic resonance data as a discrete unit during the rest and relaxation interval (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete3. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat), wherein the portion of the magnetic resonance data undersamples k-space according to a maximum likelihood sampling scheme where it is not necessary to acquire sufficient points in k-space to generate intermediate images (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Fig. 2b shows that this is applied onto the images 216 and the image 2 is shown to be between the images 1 and 3. Paragraph 0048 teaches that this sampling scheme allows for patient and anatomy specific sparsifying transforms from being generated from a central k-space low resolution data that is then refined. Furthermore, paragraph 0047 teaches that this is a fitting process. It is well known that fitting is a statistical approach that allows for information extraction and interpretation with a plurality of discrete points4.); 
determine an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k- space are sampled inconsistently and/or non-uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
However, Weingartner is silent regarding an apparatus, calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches an apparatus, calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle and performed for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse. Paragraph 4 of the “Theory” section teaches that the transformation for the images is done on each pixel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of the calculation of a T1 map based on a maximum likelihood. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion.

Regarding claim 13, Weingartner teaches a method of operating a magnetic resonance imaging system for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein the method comprises repeatedly: 
receiving an ECG signal descriptive of a heart phase of the subject (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); detecting an onset of a rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); 
acquiring a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling the magnetic resonance imaging system with pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within the region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), wherein the pulse sequence commands are configured for acquiring the portion of the magnetic resonance data as a discrete unit during the rest and relaxation interval (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete5. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat), wherein the portion of the magnetic resonance data undersamples k-space according to a maximum likelihood sampling scheme where it is not necessary to acquire sufficient points in k-space to generate intermediate images (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Fig. 2b shows that this is applied onto the images 216 and the image 2 is shown to be between the images 1 and 3. Paragraph 0048 teaches that this sampling scheme allows for patient and anatomy specific sparsifying transforms from being generated from a central k-space low resolution data that is then refined. Furthermore, paragraph 0047 teaches that this is a fitting process. It is well known that fitting is a statistical approach that allows for information extraction and interpretation with a plurality of discrete points6.);
determining an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k-space are sampled inconsistently and/or non- uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
	However, Weingartner is silent regarding a method, wherein the method further comprises calculating a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a method, wherein the method further comprises calculating a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle and performed for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse. Paragraph 4 of the “Theory” section teaches that the transformation for the images is done on each pixel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of the calculation of a T1 map based on a maximum likelihood. This modified method would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified method is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion. 

Regarding claim 14, modified Weingartner teaches the method in claim 13, as discussed above.
	Weingartner further teaches a method, further comprising selecting the region of interest to include a heart of the subject (Paragraph 0076 teaches that the maps are done with whole heart coverage).

Regarding claim 16, modified Weingartner teaches the magnetic resonance imaging system in claim 9, as discussed above.
	Weingartner further teaches a system, wherein the inversion recovery magnetic resonance imaging protocol is a Modified Look-Locker Inversion Recovery magnetic resonance imaging protocol (Paragraph 0066 and paragraph 0069 teach the use of MOLLI protocol in imaging. Abstract teaches a T1 map is generated).

Claims 4-5, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Mossahebi et al. ("Analysis and Correction of Biases in Cross-Relaxation MRI due to Biexponential Longitudinal Relaxation", 25 February 2013, Wiley Online Library, pages 830-838).

Regarding claim 4, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a system, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.

Regarding claim 5, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the data model is further dependent upon the pulse sequence commands.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a system, wherein the data model is further dependent upon the pulse sequence commands (Paragraph 1 of the “Effect of Apparent R1 on the CRI Parameters” section in pages 831-832 teaches that the model uses a saturation rate WB depends on the flip angle of the saturation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is dependent on pulse sequences. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.

Regarding claim 12, modified Weingartner teaches the apparatus in claim 11, as discussed above.
However, Weingartner is silent regarding an apparatus, wherein the maximum likelihood reconstruction is formulated as an optimization problem, wherein the optimization problem compares the magnetic resonance data to a data model, and wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches an apparatus, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 2 of the “Choice of Flip-Angles and Numerical Robustness” section teaches that the optimal angle can be determined and implemented), wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching obtaining a maximum likelihood with an optimization problem that depends on a T1 map and spin density. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion.
	However, Venkatesan is silent regarding an apparatus, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Larsson teaches an apparatus, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.

Regarding claim 15, modified Weingartner teaches the method in claim 13, as discussed above.
However, Weingartner is silent regarding a method, wherein the maximum likelihood reconstruction is formulated as an optimization problem, wherein the optimization problem compares the magnetic resonance data to a data model, and wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a method, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 2 of the “Choice of Flip-Angles and Numerical Robustness” section teaches that the optimal angle can be determined and implemented), wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching obtaining a maximum likelihood with an optimization problem that depends on a T1 map and spin density. This modified method would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified method is precise and consistent (Conclusion of Venkatesan). Such precision and consistency would be improve Weingartner’s teaching of implementing the imaging onto the cardiac system, which is in constant motion.
However, Venkatesan is silent regarding a method, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a method, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified method would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the method is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.

Regarding claim 17, modified Weingartner teaches the method in claim 15, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a method, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a method, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified method would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the method is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.
Regarding claim 18, modified Weingartner teaches the method in claim 15, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a method, wherein the data model is further dependent upon the pulse sequence commands.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a method, wherein the data model is further dependent upon the pulse sequence commands (Paragraph 1 of the “Effect of Apparent R1 on the CRI Parameters” section in pages 831-832 teaches that the model uses a saturation rate WB depends on the flip angle of the saturation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is dependent on pulse sequences. This modified method would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the method is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi). This bias and recalculation allows for the improvement of Weingartner’s data fitting and the implementation of a sampling scheme that under-samples regions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Hu et al. (PGPUB No. US 2012/0123247).

Regarding claim 6, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the comparison of the data model to the magnetic resonance data is performed for each inversion delay.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Hu teaches a system, wherein the comparison of the data model to the magnetic resonance data is performed for each inversion delay (Paragraph 0101 teaches that for each T1 map, the T1 values are calculated and used to obtain regional values that are compared to model output. T1 is measured in inversion recovery7).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Hu’s teaching of the comparison of a model with MRI data for inversion delays. This modified system would allow a user to improve internal cellular structure and visibility of internal body structures (Paragraph 0037 of Hu). This is valuable in Weingartner’s observation of the heart, a constantly moving organ. Furthermore, the system has realistic constraints (Paragraph 0084 of Hu).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Carroll et al. (PGPUB No. US 2008/0119720).

Regarding claim 7, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein execution of the machine executable instructions further cause the processor to bin the magnetic resonance data into predetermined inversion delay bins using the inversion delay, wherein the comparison of the data model to the magnetic resonance data is performed for each of the predetermined inversion delay bins.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Carroll teaches a system, wherein execution of the machine executable instructions further cause the processor to bin the magnetic resonance data into predetermined inversion delay bins using the inversion delay (Paragraph 0029 teaches that T1 image data is placed in sets of images. There is a pre-contrast imaging data set 302 and a post-contrast data set 306. T1 is measured in inversion recovery8), wherein the comparison of the data model to the magnetic resonance data is performed for each of the predetermined inversion delay bins (Claim 8 teaches that the calculated values are fitted onto a model. Claim 8 depends on claim 1, which establishes that pre and post-contrast T1 images are obtained and calculated).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Carroll’s teaching of placing MRI data in inversion delay bins and comparing them to a model. This modified system would allow a user to rapidly sample and determine a blood volume in tissue (Abstract of Carroll). Furthermore, the modified system provides accurate measurements (Paragraph 0010 of Carroll). The model fitting is what allows for the calculated steady state blood volume.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Ben-Eliezer et al. (PGPUB No. US 2015/0355298).

Regarding claim 8, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the optimization problem compares the data model to the magnetic resonance data in k-space.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Ben-Eliezer teaches a system, wherein the optimization problem compares the data model to the magnetic resonance data in k-space (Paragraph 0041 teaches that the experimental and simulated sets are compared to one another. Paragraph 0047 teaches that the first and second sets of curves are compared to one another. Paragraph 0033 teaches that the first sequence is done with k-space sampling and paragraph 0034 teaches that the second sequence is also done in k-space sampling).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Ben-Eliezer’s teaching of comparing data MRI data to models in k-space. This modified system would allow a user to use fast multi spin-echo sequences in a time efficient manner (Abstract of Ben-Eliezer). Furthermore, the system is able to detect biochemical and biophysical changes in the body and diagnose cancer (Paragraph 0003 of Ben-Eliezer). Such an operation in the k-space domain allows for minimized time-local artifacts (Paragraph 0034 of Ben-Eliezer).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Mossahebi et al. ("Analysis and Correction of Biases in Cross-Relaxation MRI due to Biexponential Longitudinal Relaxation", 25 February 2013, Wiley Online Library, pages 830-838) further in view of Hu et al. (PGPUB No. US 2012/0123247)..

Regarding claim 19, modified Weingartner teaches the method in claim 15, as discussed above.
	However, the combination of Weingartner, Venkatesan, and Mossahebi is silent regarding a method, wherein the comparison of the data model to the magnetic resonance data is performed for each inversion delay.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Hu teaches a method, wherein the comparison of the data model to the magnetic resonance data is performed for each inversion delay (Paragraph 0101 teaches that for each T1 map, the T1 values are calculated and used to obtain regional values that are compared to model output. T1 is measured in inversion recovery9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner, Venkatesan, and Mossahebi with Hu’s teaching of the comparison of a model with MRI data for inversion delays. This modified method would allow a user to improve internal cellular structure and visibility of internal body structures (Paragraph 0037 of Hu). This is valuable in Weingartner’s observation of the heart, a constantly moving organ. Furthermore, the method has realistic constraints (Paragraph 0084 of Hu).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Mossahebi et al. ("Analysis and Correction of Biases in Cross-Relaxation MRI due to Biexponential Longitudinal Relaxation", 25 February 2013, Wiley Online Library, pages 830-838) further in view of Carroll et al. (PGPUB No. US 2008/0119720).

Regarding claim 20, modified Weingartner teaches the method in claim 15, as discussed above.
	However, the combination of Weingartner, Venkatesan, and Mossahebi is silent regarding a method, further comprising binning the magnetic resonance data into predetermined inversion delay bins using the inversion delay, wherein the comparison of the data model to the magnetic resonance data is performed for each of the predetermined inversion delay bins.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Carroll teaches a method, further comprising binning the magnetic resonance data into predetermined inversion delay bins using the inversion delay (Paragraph 0029 teaches that T1 image data is placed in sets of images. There is a pre-contrast imaging data set 302 and a post-contrast data set 306. T1 is measured in inversion recovery10), wherein the comparison of the data model to the magnetic resonance data is performed for each of the predetermined inversion delay bins (Claim 8 teaches that the calculated values are fitted onto a model. Claim 8 depends on claim 1, which establishes that pre and post-contrast T1 images are obtained and calculated).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner, Venkatesan, and Mossahebi with Carroll’s teaching of placing MRI data in inversion delay bins and comparing them to a model. This modified method would allow a user to rapidly sample and determine a blood volume in tissue (Abstract of Carroll). Furthermore, the modified method provides accurate measurements (Paragraph 0010 of Carroll). The model fitting is what allows for the calculated steady state blood volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        2 Definition of fitting: Data fitting is the process of fitting models to data and analyzing the accuracy of the fit (Link: https://www.mathworks.com/discovery/data-fitting.html)
        3 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        4 Definition of fitting: Data fitting is the process of fitting models to data and analyzing the accuracy of the fit (Link: https://www.mathworks.com/discovery/data-fitting.html)
        5 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        6 Definition of fitting: Data fitting is the process of fitting models to data and analyzing the accuracy of the fit (Link: https://www.mathworks.com/discovery/data-fitting.html)
        7 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)
        8 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)
        9 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)
        10 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)